DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-8 and 10-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-12 of U.S. Patent No. 10,495,419. Although the claims at issue are not identical, they are not patentably distinct from each other.  The applicant simply broaden the claim without adding any additional features but keeping the same scope.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enck (US2014/0060303).
Regarding claims 6 and 8, Enck discloses a vehicle (Par. 0005: “an improved system and structure for protecting a personnel cabin of a military vehicle”) comprising: a frame including at least two frame rails 16 extending longitudinally along the vehicle; a front cabin 12 coupled to at least one of the frame rails (clearly seen in Fig. 1), the front cabin configured to accept one or more occupants; a support 20 a spacer 14 coupled to at least one of the frame rails and the support (Fig. 1); and an armor component 18; wherein: the vehicle is reconfigurable between an A-kit configuration and a B-kit configuration, in the B-kit configuration the armor component is coupled to the vehicle, while in the A-kit configuration the armor component is removed from the vehicle, and when the vehicle is reconfigured from the A-kit configuration to the B-kit configuration, the spacer is removed and replaced with the armor component (Par. 0013: “When needed, a current floor or closure panel 14 is removed, leaving the perimeter section 16 of the cabin floor. The blast structure 10 and its outer blast surface 18 attaches to the perimeter section 16, forming the "new " underside of the cabin 12 see also claim 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boczek et al (US 2010/0037761) [hereinafter Boczek] in view of Allor et al (US 2014/0023456) [hereinafter Allor].
Regarding claims 1 and 19, Boczek discloses a vehicle (Fig. 1), comprising: a frame 22 extending longitudinally (Fig. 1); a front cabin coupled to the frame, the front cabin configured to accept at least one occupant (clearly seen in Fig. 15);  a  plurality of connection points (holes for bolts; does not expressly disclose bosses) and an armor component (Perimeter armor system 24; Par. 0036) ; wherein the vehicle is reconfigurable between an A-kit configuration and a B-kit configuration, wherein, in the B-kit configuration, the armor component is coupled to at least one of the bosses, and wherein, in the A-kit configuration, the armor component is removed from the vehicle (Par. 0063: “Additional advantages and modifications will readily appear to those who are skilled in the art. For example, in the described embodiment, the HMMWV body 22 of FIG. 1 is a four door body; however, as will be appreciated, the field retrofittable and reconfigurable lethal treat protection system 20 can be readily adapted to a two door HMMWV body by simply eliminating the armored B pillars 34, 36 and armored rear doors 27, 29. In addition, even though lethal threat protection was described with respect to the A and B pillars, the concepts of the lethal threat protection system can be applied to C pillars as well. Further, the described embodiments relate to a HMMWV, however, as will be appreciated, in alternative embodiments, the field retrofittable and reconfigurable lethal threat protection system 20 can be designed for application to other types of vehicles.”).  Applicant should note that the configuration of Boczek is dependent upon a desired level of protection from ballistic threats and has multiple configurations which can be construed as an A and B configuration.  
	Boczek clearly discloses connection points all along the frame to connect the perimeter armor system 24, but does not expressly state that they are bosses.  Allor teaches that it is known in the art of modular armor vehicles to use bosses as connection points for armor components.  (Clelary seen in Fig. 1; Par. 0017, Par. 0030).  
Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Boczek such that the connection points were a plurality of bosses all over the frame, in view of Allor, because the substitution of one known connection element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  The replacement would be expected to yield a frame that is capable of attaching modular armor plates.  
Regarding claims 2, 3 and 20, Boczek further discloses wherein the armor component is a corner panel 140, and wherein the corner panel (Fig. 1) is extends along both a front wall and a side wall of the front cabin in the B-kit configuration (applicant should note that that the plate 140 extends to the front and a bottom side wall of the cabin; the term side can be reasoanlaby and broadly construed as any side; Par. 0050: “The outer plate 140 also extends angularly upward and forward of the front foot well 63 and then vertically upward to protect the forward potion of the front foot well.).  A
Regarding claim 4, Boczek discloses an engine coupled to the frame (inherent, while the engine isn’t expressly disclosed it is inherent tothe structure of the vehicle); and a tunnel 216 disposed on a bottom side of the front cabin and configured to receive the engine (tunnel 216 is capable of receiveing the engine); wherein the armor component is a tunnel armor panel 218 (the center tunnel 216 is provided blast protection by an armor plate 218 that has an aluminum plate 220 bolted to its top surface”), and wherein the tunnel armor panel extends along at least a portion of the tunnel in the B-kit configuration (Par. 0060).
Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schubert (US 4,812,736) discloses a vehicle with a tunnel to cover the engine and radiator (“A transverse beam is mounted in a tunnel 63 formed in the floor assembly 6 (for covering the engine and the radiator) at the bottom adjacent to the front wall 4 and to the parts of the floor adjacent thereto”).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641